    Case 8:20-cv-01468-JAK-RAO Document 66-3 Filed 09/07/21 Page 1 of 1 Page ID
                                    #:11574



1                               UNITED STATES DISTRICT COURT
2                          CENTRAL DISTRICT OF CALIFORNIA
3                                    WESTERN DIVISION
4
      CORE OPTICAL TECHNOLOGIES, LLC,                Case No. 8:19-cv-02190 JAK (RAOx)
5                                                    Case No. 8:20-cv-01468 JAK (RAOx)
                   Plaintiff,                        Case No. 8:20-cv-01463 JAK (RAOx)
6
            v.
7                                                    [PROPOSED] ORDER GRANTING
      NOKIA CORPORATION and NOKIA OF                 DEFENDANTS’ MOTION TO STAY
8     AMERICA CORPORATION,                           DISCOVERY
9     CISCO SYSTEMS, INC.,                           Action filed: November 12, 2019
10    ADVA OPTICAL NETWORKING SE and                 Hearing date: December 6, 2021
      ADVA OPTICAL NETWORKING                        Time: 8:30 a.m.
11    NORTH AMERICA, INC.,
12                 Defendants.
13
14                                   [PROPOSED] ORDER
15          Before this Court is Defendants’ Motion to Stay Discovery (“Motion”). Having
16    considered the parties’ positions, and for good cause, the Court finds the Motion should
17    be GRANTED. Discovery in this case shall be stayed pending resolution of
18    Defendants’ Motion for Summary Judgment.
19
20          IT IS SO ORDERED.
21
22
23    Dated:
24
25
                                                   Hon. John A. Kronstadt
26                                                 District Court Judge of the United
27                                                 States District Court, Central District
                                                   of California
28
